Citation Nr: 1134272	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs (VA) disability pension benefits was properly created and calculated.

2.  Entitlement to a waiver of recovery of the overpayment of VA disability pension benefits in the amount of $2,127.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to March 1947 in the United States Navy.  His service records and a confirmation letter from the Defense Threat Reduction Agency verify that he was a participant in Operation Crossroads in 1946, which involved the atmospheric test detonation of a nuclear weapon at Bikini Atoll in the Pacific. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2000 administrative decision by the VA Regional Office (RO) in St. Louis, Missouri, and a June 2004 waiver decision by the Committee on Waivers and Compromises (Committee) at the RO.  The August 2000 decision of the RO recognized the creation of an overpayment of pension benefits against the Veteran in the amount of $6,184.00.  The June 2004 Committee decision denied the Veteran's request for a waiver of recovery of a pension overpayment in the amount of $2,127.00.

For good cause shown, the Veteran's appeal has been advanced on the Board's docket in accord with 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In July 2005 and August 2008, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional evidentiary and procedural development.  Thereafter, in a May 2011 rating decision/supplemental statement of the case, the Veteran's appeal was readjudicated and the prior adverse determinations were confirmed.  The case was returned to the Board in July 2011 for further appellate consideration.

The Board notes that during the course of this appeal, the Veteran was granted service connection for asbestosis, effective April 2005 (currently rated 60 percent disabling), bilateral hearing loss, effective January 2008 (currently rated 50 percent disabling), left ear squamous cell carcinoma, effective November 2002 (currently rated noncompensably disabling), and basal cell carcinoma of the left nasolabial fold, effective November 2002 (currently rated noncompensably disabling), which produce a combined rating of 80 percent.  By rating decision of April 2009, he was granted a total disability rating for individual unemployability (TDIU) and Dependents' Educational Assistance, effective January 2008. 

The case is currently under the jurisdiction of the RO in Milwaukee, Wisconsin.


FINDINGS OF FACT

In September 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

The Board observes that the appeal was certified to the Board in July 2011 and the Veteran's claims file was received by the Board that same month.  Afterwards, in correspondence dated in July 2011, which was received by the Board in September 2011 from the Veteran's representative, via the RO in St. Louis, Missouri, the Veteran requested to withdraw his current appeal of the issues regarding the validity of the creation of the debt due to overpayment of VA pension benefits and entitlement to a waiver of recovery of the overpayment of VA disability pension benefits in the amount of $2,127.00.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of the validity of the creation of the debt due to overpayment of VA disability pension benefits is dismissed.

The appeal of the issue of entitlement to a waiver of recovery of the overpayment of VA disability pension benefits in the amount of $2,127.00 is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


